Exhibit 32.2 Certification of Chief Financial Officer under Section906 of the Sarbanes Oxley Act of 2002, 18 U.S.C. § 1350 In connection with the Annual Report on Form 10-K for the year ended December 31, 2016 of Ramaco Resources, Inc. (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Marc Solochek, Chief Financial Officer of the Company, certifies, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 28, 2017 /s/ Marc Solochek Marc Solochek Chief Financial Officer
